Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Office Action
Claims 1, 3, 6, 9-16, 20, 23, and 29-32 are pending in this case.
Claims
Claim Amendments filed on 06/06/2022 are accepted.
Priority
No foreign priority is claimed.
Double Patenting
No Double Patenting issues
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Julio Loza on 07/08/2022.	Please amend the application as follow:
1. (Currently Amended) A method to prevent corruption of a central database associated with a server using a plurality of off-line databases associated with a plurality of off-line devices, the method comprising:
editing a log in an off-line database in the plurality of off-line databases, the log comprising at least one record, wherein a record comprises at least one of a name, an age, a gender, a region of origin, a barcode ID, or a radio frequency ID;
determining that the log has a dependent log varying based on the log; and
based on an edited value of the log, automatically creating a questionnaire comprising a list of likely values for the dependent log to present to a user;
receiving a user response to the questionnaire;
storing in the off-line database a timeseries of the log comprising the edited value of the log, a time said editing occurred, the dependent log, a time the user response was received, and a first identification (ID) unique to the central database;
synchronizing, automatically upon detection of a connection to a different database, the log with a second log from the different database comprising at least one of the central database or a second off-line database in the plurality of off-line databases, wherein synchronizing the log with the second log includes:
receiving the second log from the different database;
determining whether the log and the second log have a same log ID; and
preventing corruption of the different database, when the same log ID has been associated with different users at the [[offline]] off-line database and the different database, by determining a correct ID unique to the off-line database and the different database to associate with the log 
correcting the timeseries of the log by analyzing changes entered by the user in the log over time, and removing a value of an abnormal log significantly different from values of the abnormal log's temporal neighbors, where the temporal neighbors are values surrounding the abnormal log value over one or more time periods.

2. (Cancelled) 

3. (Currently Amended) A method comprising:
modifying a log in an off-line database in a plurality of off-line databasesby
editing an existing record in the off-line database,
determining that the existing record has a dependent record which varies based on the existing record;
storing in the off-line database a timeseries of the log comprising a modified value of the log, a time said modifying occurred, and a first identification (ID) unique to a central database;
synchronizing, automatically upon detection of a connection to a different database, the log with a second log from the different database comprising at least one of the central database or a second off-line database in the plurality of off-line databases, the different database comprising a second timeseries, wherein synchronizing the log with the second log includes:
receiving the second log from the different database; 
determining whether the log and the second log have a same log ID; and
preventing corruption of the different database, when the same log ID has been associated with different users at the [[offline]] off-line database and the different database, by determining a correct ID unique to the off-line database and the different database to associate with the log based on comparing the timeseries of the log and the second timeseries associated with the different database; and
correcting the timeseries of the log by analyzing changes entered by [[the]] a user in the log over time, and removing a value of an abnormal log significantly different from values of the abnormal log's temporal neighbors, where the temporal neighbors are values surrounding the abnormal log value over one or more time periods.

4. (Cancelled)

(Cancelled)

6. (Currently Amended) The method of claim [[5]] 3, wherein modifying the log includes updating the dependent record by:
automatically creating a questionnaire comprising a list of likely values for the dependent record to present to a user; and
receiving a user response to the questionnaire.

7. (Cancelled) 

8. (Cancelled)

9. (Currently Amended) [[A]] The method of claim 3, said modifying the log comprising:
receiving from a user the log to add to the off-line database and a dependency between the log and a dependent log;
creating the log and the dependency in the off-line database;
automatically creating a questionnaire comprising a list of likely values for the dependent log to present to the user; and
receiving a user response to the questionnaire.

10. (Original) The method of claim 3, wherein the log comprises a plurality of records; said determining the correct ID unique to the off-line database and the different database comprising:
retrieving from the different database [[a]] the second log associated with the first ID, the second log comprising a second plurality of records, wherein the different database comprises at least one of the central database or the second off-line database in the plurality of off-line databases;
based on the plurality of records, formulating a criterion indicating that the log and the second log are the same;
based on the log and the second log determining that the criterion is not satisfied; and
associating the log with a second ID unique to the off-line database and the different database, wherein the second ID is the correct ID unique to the off-line database and the different database, and wherein the second ID and the first ID are different.

11. (Previously Presented) The method of claim 10, said formulating the criterion comprising:
based on the plurality of records and a time variability associated with each record in the plurality of records, creating a prioritized list of records, wherein a record least likely to change over time is at the top of the prioritized list of records; and
formulating the criterion to state that, when at least one record at the top of the prioritized list of records is different between the log and the second log, the log and the second log are different.

12. (Original) The method of claim 10, said determining the correct ID unique to the off-line database and the different database comprising:
retrieving from the different database a third log associated with the second ID, the third log comprising a third plurality of records;
based on the plurality of records, formulating the criterion indicating that the log and the third log are the same;
based on the log and the third log determining that the criterion is satisfied; and
associating the log with the second ID unique to the off-line database and the different database.

13. (Original) The method of claim 3, comprising:
generating a large random number; and
generating the first ID by a device associated with the off-line database by combining a device ID, a time when collection of the log started, and the large random number.

14. (Original) The method of claim 3, comprising:
detecting a presence of a second device in a plurality of off-line devices; and
synchronizing the off-line database with the second off-line database associated with the second device.

15. (Original) The method of claim 3, comprising:
detecting an availability of an Internet connection; and
synchronizing the off-line database with the central database.

16. (Original) The method of claim 3, comprising:
receiving from at least two off-line databases a plurality of modifications to the log, a modification to the log in the plurality of modifications to the log comprising a value and a time at which the value was entered; and
recording the timeseries of the log, wherein the timeseries orders the plurality of modifications to the log from oldest to most recent.

17–19. (Cancelled)

20. (Currently Amended) A method comprising:
synchronizing, automatically upon detection of a connection to a different database, a plurality of off-line databases associated with a plurality of off-line devices and a central database associated with a server without corrupting the central database, when a same log identification (ID) has been associated with different users at the plurality of [[offline]] off-line databases and the different database, due to incorrectly associating a log entered by a user into an off-line database in the plurality of off-line databases with an incorrect ID, said synchronizing comprising:
maintaining at least two identifications (IDs) associated with the log, wherein a first ID is unique to the central database, and a second ID is provided by the user;
recording a timeseries of the log comprising a modification to the log at a point in time, and the point in time at which the modification to the log was made; 
receiving a second log from the different database; 
determining whether the log and the second log have the same log ID; and
determining a correct ID unique to the central database to associate with the log by comparing the timeseries of the log and data contained in the central database; 
wherein the log comprises a plurality of records, and based on the plurality of records and a time variability associated with each record in the plurality of records, creating a prioritized list of records, where a record least likely to change over time is at the top of the prioritized list of records; and
formulating a criterion to state that when at least one record at the top of the prioritized list of records is different between the log and the second log, the log and the second log are different;
associating the log with a third ID unique to the central database, wherein the third ID is the correct ID unique to the central database, and wherein the third ID and the first ID are different; and
correcting the timeseries of the log by analyzing changes entered by the user in the log over time, and removing a value of an abnormal log significantly different from values of the abnormal log's temporal neighbors, where the temporal neighbors are values surrounding the abnormal log value over one or more time periods.

21. (Cancelled) 

22. (Cancelled) 

23. (Previously Presented) The method of claim 20, wherein the log comprises a plurality of records; said determining the correct ID unique to the central database to associate with the log:
retrieving from a second off-line database the second log associated with a third ID, the second log comprising a second plurality of records;
based on the plurality of records, formulating a criterion indicating that the log and the second log are the same;
based on the log and the second log determining that the criterion is satisfied; and 
associating the log and the second log with the first ID unique to the central database, wherein the first ID is the correct ID unique to the central database.

Claims 24–28. (Cancelled)

29. (Previously Presented) The method of claim 1, wherein synchronizing the log with the second log from the different database includes receiving a second timeseries from the different database, and wherein determining the correct ID unique to the off-line database and the different database includes comparing the timeseries and the second timeseries, the method further comprising transmitting the log in the off-line database to the different database.

30. (Previously Presented) The method of claim 1, where the first ID is one or a plurality of identifiers pre-assigned to the user.

31.  (Previously Presented) The method of claim 1, wherein a second log identifier for the second log of the different database is generated independent of the central database.

32.  (Currently Amended) The method of claim 1, wherein a second log identifier for the second log of the different database is a function of an active identifier provided by a device of the [[offline]] off-line database, and a passive identifier unique to the central database.


			Reasons for Allowance
Claims 1, 3, 6, 9-16, 20, 23, and 29-32 have been considered and deemed allowable. The following is an examiner’s statement of reasons for allowance:
It is the examiner’s opinion that the art of record considered as a whole, or alone or in combination, neither anticipates nor rendered obvious the specific details taught by the Applicant. Examiner finds no single prior art reference teaching of the claims as recited in the independent claims. Furthermore, Examiner finds Applicant’s arguments filed 12/06/2022 persuasive.
Messier (US 20160098942) – Teaches editing data stored on a server. It also teaches creating and analyzing log information as it pertains to meal selection.
Branscomb (US 20110151837) – teaches using unique identifiers that are associated with users. It also teaches dynamic authentication process.
Leedom (US 20080022089) – Teaches using timeseries data to authenticate users using private keys. 
Even though the references teach portions of the invention, no references teach the limitations as a whole.

Conclusion
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 07/16/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156